UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6520


SIDDHANTH SHARMA,

                Petitioner - Appellant,

          v.

UNKNOWN RESPONDENT; PAT MCCRORY; STATE OF NORTH CAROLINA,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-hc-02209-BO)


Submitted:   December 30, 2016             Decided:   January 6, 2017


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Siddhanth Sharma, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Siddhanth Sharma, a state prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012) petition challenging his pretrial detention.                            The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate       of      appealability        will     not    issue       absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner      satisfies       this   standard      by

demonstrating        that     reasonable         jurists    would       find    that    the

district      court’s      assessment       of   the   constitutional          claims    is

debatable     or     wrong.      Slack      v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Sharma’s petition is moot because he was convicted after filing

his petition.         See Jackson v. Clements, 796 F.3d 841, 843 (7th

Cir. 2015) (per curiam).              Accordingly, we deny a certificate of

appealability,        deny    leave    to    proceed       in   forma    pauperis,      and

                                             2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3